Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 24, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145108                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Mary Beth Kelly
            Plaintiff-Appellee,                                                                           Brian K. Zahra,
                                                                                                                     Justices

  v                                                                SC: 145108
                                                                   COA: 301605
                                                                   Oakland CC: 2010-231564-FH
  IDRISS CLINT ROBINSON,
             Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 3, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 24, 2012                       _________________________________________
           s0716                                                              Clerk